
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.37.a



AMENDMENT NUMBER ONE TO SUBORDINATION AGREEMENT


        THIS AMENDMENT NUMBER ONE TO SUBORDINATION AGREEMENT (this "Amendment"),
is entered into as of March 26, 2002 between FOOTHILL CAPITAL CORPORATION, a
California corporation ("Foothill"), and MRT Technology, LLC a California
Limited Liability Company doing business as Ritek Global Media ("Junior
Lender"), with reference to the following recitals of fact:

        WHEREAS, Image Entertainment, Inc., a California corporation ("Debtor")
and Foothill have entered into that certain Loan and Security Agreement dated as
of December 28, 1998 (as amended, restated, modified or supplemented from time
to time, the "Loan Agreement"), pursuant to which Foothill has agreed to make
certain loans to Debtor;

        WHEREAS, Foothill and Junior Lender entered into that certain
Subordination Agreement dated March 13, 2001 (the "Subordination Agreement"),
relating to amounts owed by Debtor to Junior Lender;

        WHEREAS, Debtor and Junior Lender desire to enter into an amendment to
the Optical Disc Replication Agreement, a copy of which is attached hereto as
Exhibit A (the "Optical Disc Amendment"), providing for revisions to the
repayment provisions of amounts owing by Debtor to Junior Lender;

        WHEREAS, Junior Lender and Debtor have asked Foothill to enter into this
Amendment to permit such revisions as provided by the Optical Disc Amendment;
and

        WHEREAS, Junior Lender hereby acknowledges the continued subordination
to Foothill of the indebtedness owed to Junior Lender by Debtor, upon the terms
and subject to the conditions set forth in the Subordination Agreement, as
amended hereby.

        NOW, THEREFORE, in consideration of the mutual promises, covenants,
conditions, representations, and warranties set forth herein and for other good
and valuable consideration, the parties hereto agree as follows:

SECTION 1    DEFINED TERMS.

        Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Subordination Agreement.

SECTION 2    AMENDMENT TO THE SUBORDINATION AGREEMENT.

        Section 4(a) of the Subordination Agreement is hereby amended and
restated in its entirety to read as follows:

        "(a) Permitted Payments. Until all of the Senior Debt shall have been
first paid, in full, in cash, or payment provided for in cash (or other
consideration acceptable to Foothill in its sole discretion and agreed to by
Foothill), Debtor shall not make and Junior Lender shall not accept any
Subordinated Debt Payment, except for payments made in accordance with the
provisions of Section 5(d) of the Optical Disc Replication Agreement as amended
by the Optical Disc Amendment ("Permitted Principal Payment"), provided that at
the time of any such Permitted Principal Payment (a) no "Event of Default" has
occurred and is continuing under the Loan Agreement, (b) no Event of Default
would result from the making of any such Permitted Principal Payment and
(c) after giving effect to any such Permitted Principal Payment, Debtor shall
have Excess Availability of no less than Two Million Five Hundred Thousand
Dollars ($2,500,000)."

1

--------------------------------------------------------------------------------

SECTION 3    REPRESENTATIONS AND WARRANTIES.

        Junior Lender hereby represents and warrants to Foothill that (a) the
execution, delivery, and performance of this Amendment are within its limited
liability company powers, have been duly authorized by all necessary action, and
are not in contravention of any law, rule, or regulation, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its governing documents, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected, and (b) this Amendment constitutes Junior Lender's
legal, valid, and binding obligation, enforceable against Junior Lender in
accordance with its terms.

SECTION 4    CONDITIONS PRECEDENT TO AMENDMENT.

        The satisfaction of each of the following unless waived or deferred by
Foothill in its sole discretion, shall constitute conditions precedent to the
effectiveness of this Amendment and each and every provisions hereof:

        (1)  Foothill shall have received this Amendment duly executed by the
Junior Lender, and the same shall be in full force and effect; and

        (a)  Foothill shall have received the Optical Disc Amendment (in the
form attached hereto as Exhibit A) duly executed by the parties thereto, and the
same shall be in full force and effect.

SECTION 1    FURTHER ASSURANCES.

        Junior Lender shall execute and deliver all agreements, documents, and
instruments, in form and substance satisfactory to Foothill, and take all
actions as Foothill may reasonably request from time to time fully to consummate
the transactions contemplated under this Amendment and the Subordination
Agreement, as amended by this Amendment.

SECTION 5    MISCELLANEOUS.

        (a)  Upon the effectiveness of this Amendment, each reference in the
Subordination Agreement to "this Agreement", "hereunder", "herein", "hereof" or
words of like import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.

        (b)  This Amendment shall be governed by and construed in accordance
with the laws of the State of California. The provisions of Section 20 of the
Subordination Agreement are hereby incorporated in this Amendment by this
reference mutatis mutandis.

        (c)  This Amendment can only be amended by a writing signed by both
Foothill and Junior Lender.

        (d)  This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

        (e)  This Amendment reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

        (f)    The Subordination Agreement, as amended hereby, shall be and
remain in full force and effect in accordance with its terms and hereby is
ratified and confirmed in all respects. The execution, delivery, and performance
of this Amendment shall not operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Foothill under
the Subordination Agreement as in effect prior to the date hereof.

[Signature page follows.]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

    FOOTHILL CAPITAL CORPORATION,
a California Corporation
 
 
By:
 
/s/  TRENT A. SMART      

--------------------------------------------------------------------------------

Name: Trent A. Smart
Title: Vice President
 
 
MRT TECHNOLOGY, LLC,
a California Limited Liability Company
 
 
By:
 
/s/  MARY ANN FIALKOWSKI      

--------------------------------------------------------------------------------

Name: Mary Ann Fialkowski
Title: Exec. Vice President


3

--------------------------------------------------------------------------------

DEBTOR ACKNOWLEDGEMENT

Image Entertainment, Inc. (the "Debtor") has received a copy of, and has read,
the foregoing Amendment Number One to Subordination Agreement. Debtor agrees to
be bound by such agreement, and not to take any action that would breach or
violate the terms thereof. Debtor consents to the execution, delivery, and
performance of such agreement by Foothill and Junior Lender, and agrees that
Debtor's obligations to Foothill and Junior Lender are not diminished by such
agreement. Debtor acknowledges that it has no rights under the foregoing
agreement and is not a third party beneficiary of such agreement.

Dated March 26, 2002:

        IMAGE ENTERTAINMENT, INC.,a California corporation


 
 
IMAGE ENTERTAINMENT, INC.,
a California corporation
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
 
 
 
Title:
 
 

4

--------------------------------------------------------------------------------


Exhibit A


Amendment No. 1 to Optical Disc Replication and Loan Agreement.

5

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.37.a
AMENDMENT NUMBER ONE TO SUBORDINATION AGREEMENT
Exhibit A
